Case: 12-20693       Document: 00512228437         Page: 1     Date Filed: 05/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 2, 2013
                                     No. 12-20693
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SILVESTRE CARLOS RESENDEZ-VILLAVUEVA, also known as Silvestre
Carlos Resendez, also known as Silvtre Carlos Resendez, also known as Silvestre
Carlos Resendez-Villanueva, also known as Silvestre C. Resendez, also known
as Silvestre Carlos Resendez Villavueva,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-344-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Silvestre Carlos Resendez-Villavueva pleaded guilty to illegally reentering
the United States after deportation in violation of 8 U.S.C. § 1326 and was
sentenced to 95 months of imprisonment and one year of supervised release. He
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410 (5th Cir. 2013), which held that Texas’s definition of “owner”

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20693   Document: 00512228437     Page: 2   Date Filed: 05/02/2013

                                No. 12-20693

did not take the Texas crime of burglary of a habitation outside the generic
definition of the enumerated crime of violence of burglary of a dwelling under
U.S.S.G. § 2L1.2(b)(1)(A)(ii) of the Federal Sentencing Guidelines.        The
appellant’s motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.




                                      2